PER CURIAM.
The trial court granted summary judgment of foreclosure for nonpayment of maintenance fees in favor of a condominium against one of its members. The defendant’s answer, which was before the court at that time, although inartfully drawn, set forth the affirmative defense of payment. The defendant timely filed a motion for relief from judgment, to which she attached cancelled cheeks, arguably in a sum. sufficient to have discharged her liability and extinguished the lien. Her motion was denied. We find the ends of justice require that the order denying the motion to vacate be reversed and that the summaxy judgment be vacated, and the case determined on the merits.
Reversed and remanded.